Exhibit 10.3




Revocation of Authority of Attorney-In-Fact







WHEREAS, American Physicians Insurance Exchange ("APIE") and APS Facilities
Management, Inc. ("APS FMI"), as successor to American Physicians Service
Corporation, n/k/a American Physicians Service Group, Inc. ("APSG"), are parties
to that certain Management Agreement of Attorney-in-Fact for American Physicians
Insurance Exchange, as amended from time to time (the "Attorney-in-Fact
Agreement"); and




WHEREAS, the Board of Directors, the Subscribers of APIE and the Texas
Department of Insurance have approved a Plan of Conversion dated June 1, 2006,
as amended, pursuant to which APIE will convert to a Texas stock insurance
company to be known as American Physicans Insurance Company ("APIC"); and




WHEREAS, upon conversion of APIE to a Texas stock insurance company pursuant to
the Plan of Conversion, APIE will no longer be managed by an attorney-in-fact;
and




WHEREAS, APIE, APSG and APSG ACQCO, Inc. are parties to that certain Merger
Agreement and Plan of Merger, dated June 1, 2006, as amended, pursuant to which,
upon the effective time of the conversion, APSG ACQCO, Inc. shall merge with and
into APIC, with APIC as the surviving entity, and thereafter APIC shall be a
wholly-owned subsidiary of APSG; and




WHEREAS, APIE and APS FMI wish to revoke the attorney-in-fact powers delegated
to APS FMI upon the effective time of the conversion of APIE;




NOW, THEREFORE, it is agreed by and between the parties:




1.

Upon the effective time of the conversion of APIE from a Texas reciprocal
insurance exchange into APIC, a Texas stock insurance company, all authority of
APS FMI under and pursuant to such Attorney-in-Fact Agreement shall be revoked
without further action by APIE or APS FMI.




[signature page to follow]





--------------------------------------------------------------------------------

Signature Page for Revocation of Authority of Attorney-In-Fact










Executed this 22nd day of March, 2007.




APS Facilities Management, Inc.

  

By:

/s/ W.H. Hayes

Name:

W.H. Hayes

Title:

Secretary

  

American Physicians Insurance Exchange

  

By:

/s/ Norris C. Knight, Jr.

Name:

Norris C. Knight, Jr.

Title:

Chairman

  











2


